Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-14 are indefinite because they are drafted in such a way that on the one hand they appear to not positively claim any medical tool while on the other hand they appear to positively claim a medical tool. The claims appear to not positively claim a medical tool because of the phrase “for a medical tool” in claim 13 line 1 and because of other similar references to a medical tool that are functional. The claims appear to positively claim a medical tool because they recite limitations that depend on the medical tool. For example only, the readable data carrier of the claimed package is required in claim 13 to have “tool specific data”. In another example, claims 13 and 14 require the data carrier to be configured to be activated by relative positioning of the medical tool in the package. At least claim 1 is rejected for the same reasons.
In the remainder of this office action (the rejections below), the claims are interpreted as if the medical tool is positively claimed in order to give effect to the noted claim limitations. Amendments to the claims to positively claim the medical tool are required to obviate this rejection. It is believed to be by now well settled that features that are not claimed cannot be relied upon by applicant for patentability. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of record of copending Application No. 17/428,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the reference application claims to construct the apparatus of claims 13-14 for the purpose of constructing a more economical apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wehrle et al. (2018/0153639). 
The claimed package reads on container 12 and its contents. The package of Wehrle actually holds a medical tool (one or more of the a surgical instruments 24), as the claims have been interpreted to require. 
The claimed receiving space for the medical tool can be the  space defined by  the interior of container 12.
The claimed outer packaging can be lower container part 14 and upper container part 16.
The claimed holding device can be basket 18 and carrier 30. 
The claimed readable data carrier can be carrier module 50. The readable data carrier of Wehrle has tool-specific data (such as data identifying the tools in the receiving space, for example, as set forth in [0023]). The readable data carrier is configured to be activated by relative positioning of the medical tool in the package as described in [0046].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrle et al. as applied above. 
Wherle may not expressly disclose that the readable data carrier (carrier module 50) is an RFID tag as required in claim 3. However, based on the function of the Wehrle readable data carrier it would have been obvious to construct it as an RFID tag or provide it with an RFID tag in order to facilitate more efficient or more effective transmission of tool-specific data.
Wehrle may also not expressly disclose all of the claimed method steps. However, based on what the apparatus of Wehrle is intended to do, it would have been obvious to use the Wehrle apparatus in the manner claimed, in order to properly identify one or more of the medical tools disclosed in Wehrle.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least the broadest claims appear to read on at least Doherty (2013/0092564). Fig 1 appears to clearly show a medical tool 30 as defined in the subject application written description. Note the instant application specification page 3. The medical tool is held by a holding device (tag 20). That holding device and the medical tool are received in a receiving space in a package (packaging 200). The holding device has thereon a readable data carrier (an RFID device or tag as described in [0019] with tool specific data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736